Citation Nr: 1545322	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-21 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder and manic depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran had active duty service from April 1998 to August 1998, from January 2004 to April 2005, and from March 2010 to June 2010.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2013 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for PTSD and a mental health condition, claimed as bipolar and manic depression.  In January 2014, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2014 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2014.

In his substantive appeal, the Veteran requested a Board videoconference hearing before a Veterans Law Judge.  The requested hearing was scheduled for a date in October 2015; however, for the reason explained below, he did not appear for the scheduled hearing. 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file does not reveal any additional documents pertinent to the matters on appeal. 


FINDING OF FACT

In June 2015, prior to the promulgation of an appellate decision, the Veteran submitted a statement indicating his desire to withdraw from appeal his claim for an acquired psychiatric disorder.





CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  An appeal withdrawn on record during a hearing is an exception to the requirement for a written withdrawal. See 38 C.F.R. § 20.204(b). 

In the present case, in a June 2015 statement. the Veteran withdrew from appeal the claim for service connection for an acquired psychiatric disorder.  Hence, with respect to such claim, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


